Proceeding pursuant to CPLR article 78 to review a determination of the respondent, the Director of Special Housing/ Inmate Disciplinary Program of the New York State Department of Correctional Services, dated July 25, 2005, which modified a determination of a Hearing Officer, dated May 9, 2005, made after a Tier III disciplinary hearing, finding the petitioner guilty of violating certain prison disciplinary rules and imposing penalties.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the misbehavior report, the positive test results for cannabinoids, and the hearing testimony that the petitioner’s medication did not cause a false positive result, constituted substantial evidence of guilt (see Matter of Rincon v Selsky, 28 AD3d 565, 566 [2006]; Matter of Burse v Goord, 274 AD2d 678, 679 [2000]; Matter of McBride v Selsky, 257 AD2d 930 [1999]).
The petitioner’s remaining contentions that he was denied access to certain documentary evidence and that the hearing was improperly extended are without merit. Spolzino, J.P, Skelos, Covello and Balkin, JJ., concur.